             Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-cv-
                                         )
 U.S. DEPARTMENT OF COMMERCE,            )
 1401 Constitution Avenue NW             )
 Washington, DC 20230                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Commerce under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
            Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 2 of 14



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Commerce (Commerce) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Commerce has possession,

custody, and control of the records American Oversight has requested.

                                    STATEMENT OF FACTS

       7.      In November 2018, American Oversight submitted six FOIA requests to

Commerce seeking records reflecting the communications between the highest-ranking officials

in the Department—Secretary Wilbur Ross, Secretary Ross’s former Chief of Staff Wendy

Teramoto, and Acting Deputy Secretary Karen Dunn Kelley—and industry groups and

executives with interests that may be affected by Commerce policies. One of these requests

specifically requested any records reflecting communications with entities listed in Secretary

Ross’s ethics agreement.




                                                2
                Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 3 of 14



                                Ross Ethics Agreement Entities FOIA

          8.     On November 14, 2018, American Oversight submitted a FOIA request to

Commerce requesting all records reflecting communications between certain high-ranking

Commerce officials and any individuals or entities named in Secretary Ross’s ethics agreement.

Specifically, the request sought the following:

                 All records reflecting communications (including emails, email
                 attachments, voicemail transcripts, text messages, messages on
                 messaging platforms (such as Slack, GChat or Google Hangouts,
                 Lync, Skype, WhatsApp, Signal, Facebook or Twitter Direct
                 Messages), telephone call logs, calendar invitations/entries, meeting
                 notices, meeting agendas, informational material, talking points, any
                 handwritten or electronic notes taken during any oral
                 communications, summaries of any oral communications, or other
                 materials) between (1) Secretary Wilbur Ross, former Chief of Staff
                 Wendy Teramoto, Acting Deputy Secretary Karen Dunn Kelley, or
                 any assistants or schedulers acting on their behalves and (2) any of
                 the individuals or entities named in Sections 2, 3, 4, 7, 8, 10, and
                 Attachment A of Mr. Ross’ ethics agreement submitted on January
                 15, 2017. We have attached a copy of the ethics agreement Exhibit
                 A for your reference.

The Ross Ethics Agreement FOIA is attached hereto as Exhibit 1 and incorporated

herein.

          9.     Commerce assigned the request tracking number DOC-IOS-2019-000231.

          10.    On November 27, 2018, Commerce emailed American Oversight seeking

clarification regarding the timeframe for the request and requesting domain names for the entities

for which American Oversight sought communications.

          11.    On December 12, 2018, American Oversight responded that the request sought

records from February 28, 2017, through the date of the search. American Oversight further

responded that many of the entities listed in Secretary’s Ross’s ethics agreement did not appear

to have independent domain names. American Oversight suggested search terms that could be




                                                  3
              Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 4 of 14



used to identify some responsive electronic records but made clear that the application of such

search terms would not be adequate to capture all responsive records.

       12.      American Oversight has not received any further communications from

Commerce regarding this FOIA request.

                           Ross Business Entities Communications FOIA

       13.      On November 14, 2018, American Oversight submitted a FOIA request to

Commerce requesting all records reflecting communications between certain high-ranking

Commerce officials and a list of business entities and individuals that may have business

interests affected by Commerce policies. Specifically, the request sought the following:

          All records reflecting communications (including emails, email attachments,
          voicemail transcripts, text messages, messages on messaging platforms
          (such as Slack, GChat or Google Hangouts, Lync, Skype, WhatsApp, Signal,
          Facebook or Twitter Direct Messages), telephone call logs, calendar
          invitations/entries, meeting notices, meeting agendas, informational
          material, talking points, any handwritten or electronic notes taken during any
          oral communications, summaries of any oral communications, or other
          materials) between (1) Secretary Wilbur Ross, former Chief of Staff Wendy
          Teramoto, Acting Deputy Secretary Karen Dunn Kelley, or any assistants or
          schedulers acting on their behalves and (2) any of the following individuals
          or entities:

             1) Four Rivers Investment Management Co. Ltd.
             2) Baosteel (including but not limited to email accounts ending in
                 @baosteel.com)
             3) China Baowu Steel Group
             4) U.S.-China Green Fund
             5) Henry Paulson
             6) Deborah Lehr
             7) Paulson Institute including but not limited to email accounts ending
                 in @paulsoninstitute.org)
             8) Hwabao
             9) China Merchants Finance Holdings (including but not limited to
                 email accounts ending in @cmbchina.com)
             10) The Greenbrier Companies Inc. (GBS) (including but not limited to
                 email accounts ending in @gbrx.com)
             11) Rail Security Alliance (including but not limited to email accounts
                 ending in @railsecurity.org)



                                                 4
 Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 5 of 14



12) William “Bill” A. Furman
13) Sumimoto Corporation of Americas (including but not limited to
    email accounts ending in @sumimotocorp.com)
14) Navigator Holdings (NVGS)
15) Sibur (including but not limited to email accounts ending in
    @sibur.ru)
16) International Automotive Components Group (IAC) (including but
    not limited to email accounts ending in @iacgroup.com)
17) Permali do Brasil Indústria e Comércio Ltda
18) Plascar
19) PB Materials Holdings Inc.
20) Ocwen Financial Corp. (including but not limited to email accounts
    ending in @ocwen.com)
21) Longmen Group Limited
22) Organica Water (including but not limited to email accounts ending
    in @organicawater.com)
23) Phononic Devices, Inc. (including but not limited to email accounts
    ending in @phononic.com)
24) Huaneng Renewables Corp. Ltd.
25) ChargePoint Inc (including but not limited to email accounts ending
    in @chargempoint.com)
26) SinoTech Power Group Holding
27) Nautical Bulk Holding
28) Boeing Company (including but not limited to email accounts
    ending in @boeing.com)
29) Anheuser Busch (including but not limited to email accounts ending
    in @anheuser-busch.com)
30) Caterpillar (including but not limited to email accounts ending in
    @caterpillar.com)
31) Dow Chemicals Co. (including but not limited to email accounts
    ending in @dow.com)
32) General Electric (including but not limited to email accounts ending
    in @ge.com)
33) XTO Energy (including but not limited to email accounts ending in
    @xtoenergy.com or @exxonmobil.com)
34) Tennessee Gas Pipeline Co.
35) Kinder Morgan (including but not limited to email accounts ending
    in @kindermorgan.com)
36) National Rural Utilities Cooperative
37) Baker Hughes (including but not limited to email accounts ending in
    @bhge.com)
38) Xcel Energy (including but not limited to email accounts ending in
    @xcelenergy.com)
39) Southwestern Public Service Co.
40) Aperam (including but not limited to email accounts ending in
    @aperam.com)



                                     5
              Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 6 of 14



             41) Chevron Corp. (including but not limited to email accounts ending
                 in @chevron.com)
             42) Merck & Co. (including but not limited to email accounts ending in
                 @merck.com)
             43) FireEye Inc. (including but not limited to email accounts ending in
                 @fireeye.com)
             44) Amphenol (including but not limited to email accounts ending in
                 @amphenol.com)
             45) Apple Inc. (including but not limited to email accounts ending in
                 @apple.com)
             46) CDW Corp.
             47) Zoetis Inc. (including but not limited to email accounts ending in
                 @zoetis.com)
             48) United Parcel Service (including but not limited to email accounts
                 ending in @ups.com)
             49) Cypress Advocacy, LLC (including but not limited to email
                 addresses ending in @cypressgroupdc.com) Federal Hall Policy
                 Advisors (including but not limited to email addresses ending in
                 @fedhall.com)
             50) Madison Law and Policy (including but not limited to email
                 addresses ending in @mlppc.com)
             51) Summit Strategies Government Affairs (including but not limited to
                 email addresses ending in @summitstrategies.us)
             52) SCNELSON Law Office (including but not limited to the email
                 address scott_c_nelson@yahoo.com)

       14.      Commerce assigned the request tracking number DOC-IOS-2019-000232.

       15.      On December 4, 2018, Commerce requested clarification regarding the date range

for records requested. That same day American Oversight responded that the request sought

records from February 28, 2017, through the date of the search.

       16.      American Oversight has not received any further communications from

Commerce regarding this FOIA request.

                                        Ross Meetings FOIA

       17.      On November 14, 2018, American Oversight submitted a FOIA request to

Commerce requesting all records reflecting the content of Secretary Ross’s meetings with

specific business interests and executives. Specifically, the request sought the following:




                                                 6
 Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 7 of 14



All records reflecting the content of the following meetings that appear on
Secretary Ross’ publicly released calendars, including any calendar entries,
written communications about the meetings, agendas, lists of meeting
attendees, minutes, summaries, handwritten notes, or materials exchanged
during the meetings. This request includes all records reflecting
communications with Commerce Department Ethics officials before or
following the meetings listed below, including any ethics determinations,
referrals, waivers, or authorizations regarding Secretary Ross’s
participation in these meetings.

A) Secretary Ross’s March 22, 2017, meeting with Chevron CEO John
   Watson, Vice President Maria Pica Karp and International
   Government Affairs Manager Jay Thompson. In addition to
   Secretary Ross and any confidential assistant or scheduler acting on
   his behalf, we request that Commerce search the records of Eric
   Branstad, Jennifer Andberg, James Uthmeier and Julius Svoboda.

B) Secretary Ross’s March 30, 2017, meeting with Boeing CEO Dennis
   Muilenberg. In addition to Secretary Ross and any confidential
   assistant or scheduler acting on his behalf, we request that
   Commerce search the records of International Trade Specialist Fred
   Elliott, Deputy Director of the Advocacy Center Americo Tadeau,
   and Director of the Executive Secretariat, International Trade
   Administration, Valerie McNeill.

C) Secretary Ross’s September 22, 2017, call to Boeing CEO Dennis
   Muilenburg. We request that Commerce search the records of
   Secretary Ross, former Chief of Staff Wendy Teramoto, and any
   assistants or schedulers acting on their behalf.

D) Secretary Ross’s October 2, 2017, call to Boeing CEO Dennis
   Muilenburg. We request that Commerce search the records of
   Secretary Ross, former Chief of Staff Wendy Teramoto, and any
   assistants or schedulers acting on their behalf.

E) Secretary Ross’s May 17, 2017, meeting with the executive board of
   the Rail Security Alliance. In addition to Secretary Ross and any
   confidential assistant or scheduler acting on his behalf, we request
   that Commerce search the records of Hunter Hall, Angel Larrauri,
   James Rockas, Zachery Michel and Grant Gardner.

F) Secretary Ross’s May 18, 2017, lunch with Bill Furman. We request
   that Commerce search the records of Secretary Ross, former Chief
   of Staff Wendy Teramoto, and any assistants or schedulers acting on
   their behalf.




                                     7
              Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 8 of 14



             G) Secretary Ross’s June 5, 2017, meeting with Eliot Honaker and
                family. In addition to Secretary Ross and any confidential assistant
                or scheduler acting on his behalf, we request that Commerce search
                the records of Brooke Alexander, John Guido and Wendy Teramoto.

             H) Secretary Ross’s June 5, 2017, meeting with Henry Paulson and
                Deborah Lehr. In addition to Secretary Ross and any confidential
                assistant or scheduler acting on his behalf, we request that
                Commerce search the records of Brooke Alexander, John Guido and
                Wendy Teramoto.

             I) Secretary Ross’s August 10, 2017, call with Henry Paulson. In
                addition to Secretary Ross and any confidential assistant or
                scheduler acting on his behalf, we request that Commerce search the
                records of Wendy Teramoto and Earl Comstock.

             J) Secretary Ross’s April 21, 2017, meeting with Henry Paulson and
                Deborah Lehr. In addition to Secretary Ross and any confidential
                assistant or scheduler acting on his behalf, we request that
                Commerce search the records of John Guido and Brooke Alexander.

                Please produce all responsive records from February 28, 2017, to the
                date the search is conducted.

       18.      Commerce assigned the request tracking number DOC-OS-2019-000233.

       19.      American Oversight has not received any further communications from

Commerce regarding this FOIA request.

                                Ross Ethics Communications FOIA

       20.      On November 14, 2018, American Oversight submitted a FOIA request to

Commerce requesting all communications of individuals in the Ethics and Law Programs

Division of Commerce regarding ethics and disclosure issues for Wilbur Ross, Wendy Teramoto,

and Karen Dunn Kelley. Specifically, the request sought the following:

             All communications (including emails, email attachments, calendar
             invitations/entries, written guidance or memoranda) of any individuals in
             the Ethics Law and Programs Division of the Department of Commerce
             regarding the business interests, potential conflicts of interest, and the
             process surrounding the ethics disclosures and recusals of Wilbur Ross,
             Wendy Teramoto, and Karen Dunn Kelley.



                                                 8
              Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 9 of 14




             Please produce all responsive records from February 28, 2017, to the date
             the search is conducted.

       21.      Commerce assigned the request tracking number DOC-IOS-2019-000234.

       22.      American Oversight has not received any further communications from

Commerce regarding this FOIA request.

                                    Navigator Holdings FOIA

       23.      On November 14, 2018, American Oversight submitted a FOIA request to

Commerce requesting all communications of certain high-ranking Commerce officials

containing specific terms or phrases for a short time period in light of reporting that Secretary

Ross had shorted of the stock of shipping firm Navigator Holdings. Specifically, the request

sought the following:

             All communications (including emails, text messages, and messages sent
             on messaging applications) by Wilbur L. Ross, Wendy Teramoto, Karen
             Dunn Kell[e]y, or any person acting on any of their behalf, including
             confidential assistants and schedulers, containing any of the following
             words or phrases:

                a.   Navigator
                b.   NVGS
                c.   “New York Times”
                d.   Nytimes
                e.   NYT
                f.   McIntire
                g.   Chavkin
                h.   Hamilton
                i.   Forbes
                j.   “Paradise Papers”
                k.   Appleby
                l.   Sibur
                m.   “WLR”
                n.   “W.L. Ross”
                o.   Invesco

             Please produce all responsive records from the dates of Oct. 23, 2017 to
             Nov. 17, 2017.



                                                 9
             Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 10 of 14




       24.      Commerce assigned the request tracking number DOC-OS-2019-000237.

       25.      American Oversight has not received any further communications from

Commerce regarding this FOIA request.

                                        Sugar Industry FOIA

       26.      On November 14, 2018, American Oversight submitted a FOIA request to

Commerce requesting all records reflecting communications between certain high-ranking

Commerce officials and certain individuals and corporations in the sugar industry in light of

public records demonstrating Secretary Ross’s contacts with foreign sugar industry interests.

Specifically, the request sought:

             All records reflecting communications (including emails, email
             attachments, handwritten or electronic notes summarizing meetings, and
             calendar invitations or entries) by Secretary Wilbur L. Ross, Chief of Staff
             Wendy Teramoto, Deputy Secretary Karen Dunn Kell[e]y, or any person
             acting on their behalf, including confidential assistants or schedulers, with
             or about any of the following individuals or entities, or with any person
             acting on their behalf:

                a.   Jose “Pepe” Fanjul
                b.   Alfonso “Alfy” Fanjul
                c.   Fanjul Corp.
                d.   Domino Sugar
                e.   Florida Crystals
                f.   C & H Sugar
                g.   Redpath Sugar
                h.   Tate & Lyle
                i.   American Sugar Refining

             Please produce all responsive records from February 28, 2017, to the date
             the search is conducted.

       27.      Commerce assigned the request tracking number DOC-OS-2019-000238.

       28.      American Oversight has not received any further communications from

Commerce regarding this FOIA request.




                                                  10
             Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 11 of 14



                              Exhaustion of Administrative Remedies

       29.     As of the date of this Complaint, Commerce has failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records Commerce intends to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.

       30.     Through Commerce’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       31.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       32.     American Oversight properly requested records within the possession, custody,

and control of Commerce.

       33.     Commerce is an agency subject to FOIA, and it must therefore make reasonable

efforts to search for requested records.

       34.     Commerce has failed to promptly review agency records for the purpose of

locating those records that are responsive to American Oversight’s FOIA requests.

       35.     Commerce’s failure to conduct adequate searches for responsive records violates

FOIA and Commerce regulations.




                                                11
             Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 12 of 14



       36.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       37.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       38.     American Oversight properly requested records within the possession, custody,

and control of Commerce.

       39.     Commerce is an agency subject to FOIA, and it must therefore release in response

to a FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       40.     Commerce is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       41.     Commerce is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       42.     Commerce’s failure to provide all non-exempt responsive records violates FOIA

and Commerce regulations.

       43.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                12
          Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 13 of 14



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA requests;

      (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.




                                               13
          Case 1:19-cv-00575 Document 1 Filed 03/01/19 Page 14 of 14




Dated: March 1, 2019                   Respectfully submitted,
                                       /s/ Daniel A. McGrath
                                       Daniel A. McGrath
                                       D.C. Bar No. 1531723

                                       /s/ Sara Kaiser Creighton
                                       Sara Kaiser Creighton
                                       D.C. Bar No. 1002367

                                       AMERICAN OVERSIGHT
                                       1030 15th Street NW, B255
                                       Washington, DC 20005
                                       (202) 897-4213
                                       daniel.mcgrath@americanoversight.org
                                       sara.creighton@americanoversight.org

                                       Counsel for Plaintiff




                                     14
